Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 were previously pending and subject to a non-final office action mailed September 14, 2021.  Claims 1 and 6-9 were amended, claims 2-5 were left as previously presented.  Claims 1-9 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on March 14, 2022 concerning the previous rejections of claims 1-9 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims recite additional elements that are “significantly more” than the judicial exception recited. In response, Examiner states that the computer elements are recited at a high level of generality. The additional elements are functioning in a well-understood, routine and conventional manner. (see MPEP 2106.05(d)) The claims are simply receiving ang transmitting data over a network. (“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);” MPEP 2106.05(d)). Therefore, the claims are ineligible under step 2B.    
Applicant’s arguments with respect to the 35 USC 102/103 rejection of claims 1-9 has been fully considered and persuasive. The 102/103 rejection of claims 1-9 has been withdrawn with respect to the amendments filled. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “accept one or more waiting times until a vehicle is distributed to a current position of the user terminal identified by a current position, or a target automotive distribution position inputted from the user, display one or a plurality of vehicles that can be distributed within the one or more waiting times, for each of the waiting times that are accepted, and when a single vehicle requested to be distributed is selected from the vehicles that can be distributed, execute automotive distribution request processing of the vehicle requested to be distributed, and stop further inputting, and send at least one of information consisting of (a) the waiting time accepted before a cancel operation was made, (b) the current position of the user terminal, and (c) time of the cancel operation, when the cancel operation of the automotive distribution request is made, uses at least the one of information to change a placement of the vehicles.” 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer component under certain methods of organizing human activity under business relations and sales activities but for the recitation of generic computer components. That is, other than reciting “automotive distribution management server”, “server communication device” and “server control device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “accepts”, “causes”, “receiving”, “processing” and “receiving” in the context of this claim encompasses the user to manually determine a vehicle distribution based on location information and user requests. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “user terminal”, “input device”, “terminal communication device”, “display device”, “terminal control device”, “operation input device”, “communication device”, “current position identifying device” and a “vehicle control device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 6, 8 and 9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-5 and 7, further describe the identified abstract idea. The generic computer component of claims 2-5 and 7 (display device, terminal control device, operation input device, terminal control device, server, user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628